       Case 9:19-cv-00067-DLC Document 127 Filed 07/30/21 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION


 EUGENE DESHANE MITCHELL,
 SHAYLEEN MEUCHELL, on their                      CV 19–67–M–DLC
 own behalf and as next friend of B.M.,

                      Plaintiffs,                  ORDER

        vs.

 THE MONTANA CIVIL
 ASSISTANCE GROUP, VAN NESS
 BAKER, JR., and JASON HAACK,

                      Defendants.

       Before the Court is Plaintiffs’ Notice of Settlement and Motion to Stay Re:

Jason Haack. (Doc. 124.) Plaintiffs inform the Court that they have reached a

settlement agreement with Defendant Haack who will provide installment

payments to Plaintiffs through December 2021. (Id. at 2.) Plaintiffs therefore ask

the Court to stay all proceedings against Haack through January 2022, at which

time it will move to dismiss the case—assuming the terms of their agreement are

fully executed. (Id.) Accordingly,

      IT IS ORDERED that the Motion (Doc. 124) is GRANTED. This matter is

STAYED through January 2022. The trial set for August 30, 2021 is VACATED.
        Case 9:19-cv-00067-DLC Document 127 Filed 07/30/21 Page 2 of 2




The Plaintiffs are instructed to file a motion to dismiss or request for a status

conference no later than February 7, 2022.

      DATED this 30th day of July, 2021.
